DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered. Accordingly, claims 1-2, 4-10, and 12-15 remain pending, claims 1-2, 4-10, and 12-15 remain have been amended, and claims 3 and 11 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the first excitation coil and the receiver coil are 
The term "near" in claim 1 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what quantitative distance or range of distances or spatial configuration between the first excitation coil and the tissue sample, and also between the receiver coil and the tissue sample which the applicant meant to recite in the limitations “a first excitation coil that is to be placed near to the tissue sample for inducing a current in the tissue sample” and “a receiver coil that is to be placed near  to the tissue sample so that the first excitation coil and the current in the tissue sample induce a current in the receiver coil” as recited in lines 3 and 5.

The term "close" in claim 1 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining It is not clear what quantitative distance or range of distances or spatial configuration between the second excitation coil and the reference coil which the applicant meant to recite in the limitation “a second excitation coil that is arranged close to the reference coil for inducing a current in the reference coil” as recited in lines 9-10.
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitations "the coupling between the second excitation coil and the reference coil", "the coupling between the first excitation coil and the receiver coil", "the output of the interconnected receiver coil and reference coil", and " the alternating current applied to the first excitation coil and the second excitation coil" in lines 12-16 and 20-23.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 is also rejected for reciting the same and/or similar limitations outlined in the above rejections of claim 1.
Claims 2, 4-10, and 12-15 are also rejected due to their dependency from either above rejected claim 1 or claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scharfetter (US2010012770, disclosed in the applicant’s IDS), in view of applicant’s admission of the prior art, further in view of Scharfetter H, and Casañas et al (“Biological tissue characterization by magnetic induction spectroscopy (MIS): requirements and limitations”, hereafter “Casañas”).
Regarding claims 1 and 9, Scharfetter discloses an apparatus and method for using magnetic induction spectroscopy, MIS, to determine a measure a parameter of a tissue sample of a subject, the apparatus comprising:  
a first excitation coil that is to be placed near to the tissue sample for inducing a current in the tissue sample (figure 3, excitation coil SP1);  
a receiver coil that is to be placed near to the tissue sample so that the first excitation coil and the current in the tissue sample induce a current in the receiver coil (figure 3, coils ES1, ES3), wherein the first excitation coil (see SP1, SP3 in FIG. 3) and the receiver coil (see ES1, ES3 in FIG. 3) are arranged in the an orientation with respect to each other (see coils SP1, SP3 and ES1, ES3 
a reference coil (figure 3, REF) receiving a reference voltage that is phase shifted in relation measured voltage obtained with the receiver coil (see [0037] which would indicate the two separate coils are in series, current flowing in opposite directions); 
a second excitation coil that is arranged close to the reference coil for inducing a current in the reference coil (figure 3, excitation coil SP2), wherein the reference coil and the second excitation coil are arranged in the same orientation with respect to each other (see coils SP3 and REF are aligned in parallel in FIG. 3) and are arranged such that the coupling between the second excitation coil and the reference coil matches the coupling between the first excitation coil and the receiver coil (see coils SP1, SP3 and ES1, ES3 are aligned in parallel in FIG. 3), 
wherein the receiver coil is connected to the reference coil such that the current induced in the receiver coil by the first excitation coil and the current in the tissue sample flows in the opposite direction to the current induced in the reference coil by the second excitation coil ([0031], [0032] the receiver coils according to FIG. 2 are configured as so-called gradiometer coils which can additionally be arranged orthogonally, that is in addition to being arranged parallel as seen in FIG. 3, in relation to the excitation coils so that voltage induced by the excitation coils is the same voltage, with the voltage of the received signal in each coil half of the receiver coils being of opposing signs/directions as the signal received by the receiver coil depend on the distribution of the electrical conductivity inside the object OBJ/tissue being examined); and 
a controller (figure 3, STE) that is configured to: 
apply an alternating current to the first excitation coil and the second excitation coil ([0030] see FIG. 3, the excitation coils are supplied with AC current from generator 
obtain a measure of the current induced in the tissue sample using the output of the interconnected receiver coil and reference coil and a first signal ([0001], [0030] receiver coils located at different positions obtain information about the electrical conductivity and the distribution of AC voltage signals in the object, and an image of the spatial distribution of the electrical properties in the object is reconstructed from the received signals with the aid of their different phases and amplitudes, see FIG. receiver coils and reference coil are interconnected via synchronous detector SYD), the first signal representing the alternating current applied to the first excitation coil and the second excitation coil ([0001], [0030] the AC voltage signals obtained are representative of the result from exposing the object having inhomogeneous passive electrical properties to alternating magnetic fields by the excitation coils located at different positions); and  
determine a measure of a parameter of the tissue sample from the measure of the current induced in the tissue sample ([0003],[0008] determining measurements of the tissue sample for the early detection or screening of breast tumours based on the contrast between the measured electrical conductivity between tumour tissue and healthy tissue).  Scharfetter discloses measuring electrical conductivity of the tissue sample ([0001], [0003], [0006], [0011], [0032], [0035]-[0041] the AC voltage signals collected contain information about the electrical conductivity and its distribution in the tissue of the object being examined), but does not explicitly disclose that the parameter measured is fluid content.  Applicant discloses that it is known to use MIS to determine fluid content in tissue using the measured electrical conductivity of the tissue sample (in 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Scharfetter such that the measured electrical conductivities are used to measure fluid content in the tissue sample.  Such a modification involves the substitution of one known parameter to be measured using electrical conductivities of tissue for another to yield predictable results.
Scharfetter does not explicitly disclose the reference coil being electrically connected in series with the receiver coil.
However, in the same field of endeavor, Casañas teaches the reference coil being electrically connected in series with the receiver coil (“a planar gradiometer (Fig. 3). This coil system exhibits an antisymmetric sensitivity with respect to the axis [7] and shall be referred to as “COIL-PGRAD.” The reference coil REF is mounted on the same board (PCB) as the PGRAD, hence providing a mechanically robust and thermically well coupled receiver” page 873, right column, fourth paragraph).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Scharfetter with the reference 
Regarding claims 2 and 10, Scharfetter, in view of Casañas, substantially discloses all limitations the claimed invention, specifically, Scharfetter discloses that the control unit is configured to apply the same alternating current to each of the first excitation coil and the second excitation coil (paragraph [0030]).   
Regarding claims 4 and 12, Scharfetter, in view of Casañas, substantially discloses all limitations the claimed invention, specifically, Scharfetter discloses that the first excitation coil and the receiver coil are configured to be placed around the tissue sample to be measured (figure 3). 
Regarding to claims 5-6 and 13-14, Scharfetter, in view of Casañas, substantially discloses all limitations the claimed invention, further, it is a well-known expedient in the art to vary the amplitude of the excitation signal and analyze changes in the received signal over time and such would therefore have been obvious to yield predictable results.  Measurement of such variations over time would result in a measure of pulse pressure variations due to blood flow.  
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scharfetter in view of applicant’s admission of the prior art and Casañas , as applied to claims 1 and 9 above, and further in view of Zakaria et al. (Advancements in Transmitters and Sensors for Biological Tissue Imaging in Magnetic Induction Tomography, hereafter “Zakaria”).  

However, in the same field of endeavor, Zakaria discloses a magnetic induction tomography system including a marker system for motion artifact suppression (pp 7145-7146).  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Scharfetter and Casañas so that it included motion sensors configured to be attached to the subject for measuring subject movement and to use such to remove motion artifacts from the detected signals.  In the absence of any showing of criticality or unexpected results, the manner in which the motion detected signals are used to suppress artifacts would have been an obvious design choice of known equivalents to yield predictable results.  
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant argues in the fourth paragraph of page 7 of their response that 

“Applicant has amended the independent claims. For example, amended claim 1 recites, inter alia, 

wherein the receiver coil is connected to the reference coil such that the current induced in the receiver coil by the first excitation coil and the current in the tissue sample flows in the opposite direction to the current induced in the reference coil by the second excitation coil. 

Neither Scharfetter nor Casanas teach or suggest at least the above limitation. 

Scharfetter at best teaches that the receiver coils and excitation coils are orthogonal. ( See ”

It is noted that the arguments presented, in particular, “Neither Scharfetter nor Casanas teach or suggest at least the above limitation”, are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Further, in response to the applicant’s argument that “Nothing in Scharfetter teaches or suggests the relationship between coils and its impact on flow as claimed. Casanas is similarly silent”, the applicant is directed to FIGS. 11-13 of Scharfetter, as discussed in [0063]-[0066], which discuss how the spatial arrangement between the excitation coils and the receiver coils may influence stochastic perturbation and/or favorable perturbations and/or the geometry of the electric field between the excitation coils and the receiver coils and also with the conductive object/tissue being examined, so that a correction factor can be determined for spurious signals which generated by changes of the geometry electric field and amplifier drift during the measurement of tissue/ object, also see [0007]-[0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793